UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6295



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD OTIS RUTLAND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron McGowan Currie, District
Judge. (CR-91-132)


Submitted:   June 23, 2005                  Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Otis Rutland, Appellant Pro Se. Jane Barrett Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Edward Otis Rutland appeals the district court’s order

denying   his    motion   for   modification     of     sentence,   18   U.S.C.

§ 3582(c) (2000).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See United States v. Rutland, No. CR-91-132

(D.S.C. Feb. 4, 2005).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately    presented     in   the

materials     before   the   court   and     argument    would   not   aid    the

decisional process.



                                                                       AFFIRMED




                                     - 2 -